EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Aaron C. Deditch (Reg. No. 33,865) on 01/13/2021.
The application has been amended as follows: 
In line 6 of claim 25, “in order to prevent a trajectories from intersecting” is amended to instead read “in order to prevent the trajectories from intersecting”, as antecedent basis for the trajectories (i.e., “an anticipated trajectory of the other vehicle” and “a presently planned trajectory of the ego vehicle”) is properly established earlier in claim 25.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 11/08/2021, with respect to the objection have been fully considered and are persuasive. 
The amendments to the claims address the previously-raised informalities. Accordingly, the objections to claims 16, 26, and 30 have been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 11/08/2021, with respect to the 35 USC 112(b) rejection of claims 18, 20, 21, and 23-30 have been fully considered and are persuasive. 
The amendments to the claims address the previously-raised informalities. Accordingly, the 35 USC 112(b) rejection of claims 18, 20, 21, and 23-30 has been withdrawn. 
Applicant’s arguments, see Pgs. 7-11, filed 11/08/2021, with respect to the 35 USC 103 rejection of claims 16, 26, and 30 have been fully considered and are persuasive.  
The Examiner notes that the amendments to independent claims 16 and 30 include limitations previously found in independent claim 26 and dependent claim 27 which depends upon independent claim 26. Therefore, prior to the consideration of the new limitations “wherein the weighting factors specific to a respective driving situation are trained with an adaptive boosting algorithm or with a gradient tree algorithm” and “wherein the iterative optimization is carried out using the adaptive boosting algorithm”, five separate references are relied upon. As the prior art of record fails to teach or suggest the above new limitations, at least one additional reference would be required in order to maintain a 35 USC 103 rejection. It is the opinion of the Examiner that such a rejection would require impermissible hindsight reasoning, as there is insufficient motivation to combine such a large number of references. As such, the 35 USC 103 rejection of claims 16, 26, and 30 has been withdrawn. Dependent claims 17-25 and 27-29 depend upon independent claims 16 and 26 and therefore inherit the above-described limitations. As such, the rejection of dependent claims 17-25 and 27-29
Applicant’s arguments, see Pgs. 11-13, filed 11/08/2021, with respect to the motivation to modify or combine the 35 USC 103 references have been fully considered but are moot.  
As discussed above, the 35 USC 103 rejection of claims 16-30 has been withdrawn. Therefore, the need for motivation to modify or combine the references has been obviated, and the associated arguments are rendered moot.  Accordingly, the 35 USC 103 rejection of claims 16-30 has been withdrawn. 

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed above, the prior art of record fails to teach or suggest the above-discussed new limitations of independent claims 16, 26, and 30. As the prior art of record fails to teach or suggest the above new limitations, at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/F.T.G./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662